Citation Nr: 1540165	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  12-06 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative spondyloarthritis of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1997 to October 2001 and from January 2002 to June 2003. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

In March 2012, the Veteran requested a hearing before the Board.  He withdrew his hearing request in July 2015.  Therefore, the Veteran's request for a Board hearing is deemed withdrawn.  38 C.F.R. § 20.704(e) (2015).

The issue of entitlement to a compensable rating for residuals of a muscular strain of the left pectorals major has been raised by the record in an August 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran should also be afforded a VA examination for his service-connected back disability.  The Veteran was last afforded a VA examination of his back in March 2010.  Since then, the Veteran contends that his conditions have gotten worse.  Specifically, in a June 2015 statement, the Veteran indicated that his back locks up and he is unable to "get up" and get dressed on his own.  Therefore, an additional VA examination should be conducted to determine the current status of the Veteran's back condition.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Veteran also submitted records detailing treatment with private physicians.  On remand, updated treatment records since February 2012, from both private and VA providers, should be obtained.

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and obtain the names and addresses of all medical care providers (private or VA) who have treated him for his condition since February 2012.  After securing the necessary releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.

2. After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected back disability.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's back condition.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

3. Thereafter, readjudicate the Veteran's claims with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an appropriate period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






